UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 FOOTSTAR, INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On June 29, 2011, Footstar, Inc. issued the following press release: FOOTSTAR ADJOURNS SPECIAL MEETING OF STOCKHOLDERS UNTIL JULY 21, 2011 New York, New York – June 29, 2011 – Footstar, Inc. (OTC BB: FTAR.OB) (the “Company”) announced today that the special meeting of stockholders of the Company (the “Special Meeting”) scheduled to be held on June 29, 2011 was adjourned without action until July 21, 2011 at noon, local time, to be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, located at Park Avenue Tower, 65 East 55th Street, New York, New York 10022. The record date for the adjourned meeting remains May 5, 2009 for the Company’s proposal regarding the revocation of the Amended Plan of Complete Dissolution and Liquidation of the Company, and May 13, 2011 for the Company’s proposal regarding the approval of the Agreement and Plan of Merger. We encourage all stockholders who have not yet voted to do so now.Your vote is important.Please contact MacKenzie Partners, Inc., the Company’s proxy solicitor for the Special Meeting, at (800) 322−2885 with any questions. About Footstar The Company was incorporated in Delaware in 1996 and is headquartered in Mahwah, New Jersey. Other Important Information The Company filed a definitive Proxy Statement for the Special Meeting with the Securities and Exchange Commission (the “SEC”) on May 16, 2011. Stockholders are urged to read the Proxy Statement, as well as other documents filed with the SEC, because they contain important information. The definitive Proxy Statement, additional proxy soliciting materials and other documents filed with the SEC concerning the Company are available free of charge at the Company’s website (www.footstar.com) under the heading “View SEC Filings”, at the SEC’s website (www.sec.gov), or by contacting MacKenzie Partners at (800) 322−2885.
